TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00571-CV




                                     Rosiland Roemer, Appellant

                                                     v.

   Erwin Roemer, Jr.; Michael Bradle, Individually and as Trustee for the Mildred Roemer
         Trust; Gary Dale Warner; Terry Warner; and Mildred Roemer, Appellees




         FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
                NO. 22,865-A, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING




                Appellant Rosiland Roemer filed a notice of appeal in this cause on September 3, 2002.

The appellate record was due to be filed in this Court on October 4. On October 28, this Court received

notice from the district clerk=s office of Bastrop County that appellant had neither paid, nor made

arrangements to pay for the clerk=s record in this appeal. Accordingly, the clerk=s record was not timely

filed.

                On November 4, this Court sent a letter to appellant inquiring about the status of the appeal

and requesting that she respond or the appeal may be dismissed for want of prosecution. On November 7,

appellant responded to this Court=s inquiry. By her response, appellant informed this Court that she no

longer wants to pursue this appeal. Based upon appellant=s indication that she no longer desires to pursue
this appeal, we will dismiss the appeal for want of prosecution.




                 The appeal is dismissed for want of prosecution.




                                                 David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: November 21, 2002

Do Not Publish